IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00020-CV

DAVID A. BAUER, LARRY W. JACKSON,
AND BAUER JACKSON, LTD,
                                                            Appellants
v.

CITY OF WACO,
                                                            Appellee



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-4140-3


             ORDER OF REFERRAL TO MEDIATION


     The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation

is a form of ADR. Mediation is a mandatory but non-binding settlement conference,
conducted with the assistance of a mediator. Mediation is private, confidential, and

privileged.

        We find that this appeal is appropriate for mediation. See id. § 154.021(a); 10TH

TEX. APP. (WACO) LOC. R. 9.

        The parties are ordered to confer and attempt to agree upon a mediator. Within

fourteen days after the date of this Order, R. John Cullar is ordered to file a notice with

the Clerk of this Court which either identifies the agreed-upon mediator or states that the

parties are unable to agree upon a mediator. If the notice states that the parties are unable

to agree upon a mediator, this Court will assign a mediator.

        Mediation must occur within thirty days after the date the above-referenced notice

agreeing to a mediator is filed or, if no mediator is agreed upon, within thirty days after

the date of the order assigning a mediator.

        No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement the

information required by this Order.

        Named parties must be present during the entire mediation process.




Bauer, et al. v. City of Waco                                                          Page 2
           Immediately after mediation, the mediator must advise this Court, in writing, only

that the case did or did not settle and the amount of the mediator’s fee paid by each party.

The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate without

fee, the mediator must negotiate a reasonable fee with the parties, and the parties must

each pay one-half of the agreed-upon fee directly to the mediator.

           Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

        Any objection to this Order must be filed with this Court and served upon all parties

within ten days after the date of this Order, or it is waived.

           We refer this appeal to mediation.



                                                        PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Judge Neill1
Order issued and filed January 30, 2019




1   The Honorable Judge John E. Neill, Judge of the 18th District Court, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West       2013).
Bauer, et al. v. City of Waco                                                                          Page 3